[Cite as Freeman v. Freeman, 2016-Ohio-2758.]




                            IN THE COURT OF APPEALS OF OHIO
                               FOURTH APPELLATE DISTRICT
                                    LAWRENCE COUNTY

Teresa Ann Freeman,             :
                                :
     Plaintiff-Appellee,        :     Case No. 16CA5
                                :
     v.                         :
                                :
Wendall Kent Freeman,           :
                                :     DECISION AND JUDGMENT ENTRY
     Defendant-Appellant.       :
______________________________________________________________________

                                         APPEARANCES:

Randall L. Lambert, Ironton, Ohio for Appellant.

Brigham M. Anderson, Ironton, Ohio for Appellee.
______________________________________________________________________

        {¶1}    This is an appeal from a Lawrence County Common Pleas Court entry

resolving a salary payment dispute. This Court issued an entry directing the parties to

file memoranda addressing whether we have jurisdiction to hear this appeal because

the order appealed from may not be a final appealable order. Appellant filed a response

in which he advises that he has requested a corrected amended entry from the trial

court so that it complies with R.C. 2505.02. Appellant includes with his response a copy

of the motion he filed with the trial court. After reviewing the issue, we conclude that the

order appealed from is not a final appealable order and, therefore, this Court does not

have jurisdiction over the appeal. If the trial court grants Appellant’s request and issues

a judgment entry that complies with R.C. 2505.02, Appellant may then file a new appeal

from the correct judgment entry.
Lawrence App. No. 16CA5                                                                       2


       {¶2}   Appellant filed a notice of appeal from a February 17, 2016 order that

ruled on objections to the magistrate’s order and stated, “The Magistrate’s decision is

affirmed.”

       {¶3}   A judgment entry which adopts or affirms a magistrate’s decision but fails

to enter judgment through a “separate and distinct” entry does not constitute a final

appealable order. In re A.R., 4th Dist .No. 07CA3000, 2008-Ohio-4822, at ¶11 (the court

inserted a line at the bottom of the magistrate’s decision adopting it as its own order). In

order to be a final appealable order, the trial court, in adopting the magistrate’s decision,

must enter “a separate judgment that set forth the grounds for relief.” A court must enter

a separate judgment that includes the outcome of the dispute and the remedy provided,

even if it chooses to adopt the magistrate’s decision. Id. at ¶ 9. See also In re Elliott, 4th

Dist. No. 97CA2313, 1998 WL 101351 (March 5, 1998) (court entered a separate one-

sentence entry adopting the magistrate’s order).

       {¶4}   Here, the trial court affirmed the magistrate’s decision, but it did not

separately set forth its findings in the entry. An order that simply affirms a magistrate’s

decision does not satisfy the requirements of Civ.R. 54(A). The trial court must set forth

these findings separately in its own judgment entry. See Everhome Mortgage Co. v.

Kilcoyne, 8th Dist. Cuyahoga App. No. 96982, 2012-Ohio-593.

       {¶5}   In Everhome Mortgage, the trial court adopted and incorporated a

magistrate’s decision in a foreclosure action and attached a copy of the magistrate’s

decision to the trial court’s entry. The appellate court held that the trial court’s entry was

not a final, appealable order because the trial court’s judgment must contain a clear
Lawrence App. No. 16CA5                                                                    3


pronouncement of the court’s judgment and a statement of the relief must be a

complete document, separate and apart from the magistrate’s order:

      In this case, the trial court attached, and incorporated by reference, a copy
      of the magistrate’s decision to the March 29, 2011 judgment. Pursuant to
      the plain language of Civ.R. 54(A), the judgment of the court cannot
      contain the magistrate’s decision, and therefore, there is no final,
      appealable order. We are cognizant that this may seem to be placing form
      over substance, but we are constrained to apply the rules as written and
      interpreted by prior decisions.

Everhome Mortgage, 2012-Ohio-593, ¶ 4; see also In the Matter of D.P., 10th Dist.

Franklin App. Nos. 06AP-179, 06AP-180, 06AP-181, 2006-Ohio-5098 (trial court’s

judgment entries which incorporate by reference and attach copies of magistrate

decisions do not constitute final appealable orders).

      {¶6}   Thus, the trial court entry in this case is not a final appealable order.

Because we do not have jurisdiction to hear this matter, we must DISMISS this appeal.

      {¶7}   The clerk shall serve a copy of this order on all counsel of record and any

unrepresented parties at their last known addresses by certified mail, return receipt

requested. If returned unserved, the clerk shall serve the unrepresented parties by

ordinary mail.

APPEAL DISMISSED. IT IS SO ORDERED.

Abele, J. and McFarland, J.: Concur.


                                                 FOR THE COURT

                                                 _____________________________
                                                 William H. Harsha
                                                 Administrative Judge